PER CURIAM.
Andre Saunders appeals an order denying his motion for postconviction relief. The motion now before us was not filed in circuit court case numbers 86-13002 and 89-8258. Consequently, we concur with the trial court in declining to consider defendant-appellant’s claims with regard to those cases.
Defendant contends that in a 1993 order granting partial postconviction relief, the trial court committed a sentencing error. Any such error had to be addressed by appeal from the resentencing order and may not be collaterally attacked at this time.
We find no merit in the remaining points.
Affirmed.